From conviction in the Criminal District Court of Harris County for forgery, with punishment fixed at two years in the penitentiary, this appeal is taken.
The record is devoid of any bills of exception. The statement of facts is short and shows that appellant filled out a check and signed it "W. V. Yates." The check was taken to the bank on which it was drawn and not paid because no one of that name had any account there. Other witnesses testified that appellant's name was Fred L. Cooper, and still others that they did not know any person by the name of W. V. Yates. The testimony seems sufficient.
No error appearing, an affirmance will be ordered.
Affirmed.